



Exhibit 10.5
MASTEC, INC.
RESTRICTED STOCK UNITS AGREEMENT
1.    Award of Restricted Stock Units. MasTec, Inc. (the “Company”) has awarded
to the “Recipient” designated below, the right to receive, at the times
specified in Section 2 hereof, shares of the Company’s common stock
(collectively the "RSUs") described in the Notice of Restricted Stock Units
Award (the “Notice”), which is hereby incorporated by reference, subject to the
terms and conditions of the Company’s Amended and Restated 2013 Incentive
Compensation Plan (“Plan”). The Company and the Recipient agree that the RSUs
are governed by the terms and conditions of this Agreement and the Plan, as
amended from time to time, which are incorporated herein in their entirety.
Unless otherwise provided herein, terms used herein that are defined in the Plan
(or the Notice) and not defined herein shall have the meanings attributable
thereto in the Plan (or the Notice).
2.    Vesting of RSUs.
(a)    General Vesting. The RSUs shall become vested in the following amounts,
at the following times and upon the following conditions, provided that the
Continuous Service of the Recipient continues through and on the applicable
Vesting Date:There shall be no proportionate or partial vesting of Shares
subject to the RSUs in or during the months, days or periods prior to each
Vesting Date, and except as otherwise provided in Sections 2(b) or 2(c) hereof,
all vesting of Shares subject to the RSUs shall occur only on the applicable
Vesting Date.
Number of Shares Subject to the RSUs
Vesting Date
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]

(b)    Acceleration of Vesting Upon Change in Control. In the event that a
Change in Control of the Company occurs during the Recipient’s Continuous
Service, the Shares subject to the RSUs subject to this Agreement shall become
immediately vested as of the date of the Change in Control.
(c)    Acceleration of Vesting at Company Discretion. Notwithstanding any other
term or provision of this Agreement, the Committee shall be authorized, in its
sole discretion, based upon its review and evaluation of the performance of the
Recipient and of the Company, to accelerate the vesting of any Shares subject to
the RSUs subject to this Agreement, at such times and upon such terms and
conditions as the Committee shall deem advisable.
(d)    Definitions. For purposes of this Agreement, the following terms shall
have the meanings indicated: (i) “Delivery Date” means any date selected by the
Committee that is within 2 ½ months after the last day of the calendar year in
which the RSUs vest pursuant to this Section 2.







--------------------------------------------------------------------------------




(ii)    “Non-Vested RSUs” means any portion of the RSUs subject to this
Agreement that have not become vested pursuant to this Section 2.
    (iii)    “Vested RSUs” means any portion of the RSUs subject to this
Agreement that are and have become vested pursuant to this Section 2.
3.    Forfeiture of Non-Vested RSUs. If the Recipient’s Continuous Service is
terminated for any reason, any RSUs that are not Vested RSUs, and that do not
become Vested RSUs pursuant to Section 2 hereof as a result of such termination,
shall be forfeited immediately upon such termination of Continuous Service
without any payment to the Recipient. If the Recipient breaches any of the
Restrictive Covenants as defined in Section 14 hereof, then (in addition to any
other rights or remedies to which the Company may be entitled as a result of
such breach), all Non-Vested RSUs shall be forfeited immediately upon such
breach and revert or be transferred by the Recipient back to the Company without
any payment to the Recipient. The Committee shall have the power and authority
to enforce on behalf of the Company any rights of the Company under this
Agreement in the event of the Recipient’s forfeiture of Non-Vested RSUs pursuant
to this Section 3.4.    Settlement of the RSUs. The Company shall deliver to the
Recipient on each Delivery Date any and all Shares corresponding to the Vested
RSUs that have not previously been delivered.
5.    Rights with Respect to RSUs.
(a)    No Rights as Shareholder Until Delivery. Except as otherwise provided in
this Section 5, the Recipient shall not have any rights, benefits or
entitlements with respect to the Shares corresponding to the RSUs unless and
until those Shares are delivered to the Recipient (and thus shall have no voting
rights, or rights to receive any dividend declared, before those Shares are so
delivered). On or after delivery, the Recipient shall have, with respect to the
Shares delivered, all of the rights of a holder of Shares granted pursuant to
the articles of incorporation and other governing instruments of the Company, or
as otherwise available at law.
(b)    Recapitalization, Mergers, Etc. As provided in the Plan, in the event of
corporate transactions affecting the Company’s outstanding Shares, such as
recapitalizations or mergers, and before any Shares have been delivered with
respect to any RSUs, the Committee shall equitably adjust the number and kinds
of Shares then subject to this Award in such manner as the Committee deems
appropriate, may accelerate the vesting of awards hereunder, and may take such
other action as the Committee may determine to be appropriate pursuant to the
Plan.
(c)    No Restriction on Certain Transactions. Notwithstanding any term or
provision of this Agreement to the contrary, the existence of this Agreement, or
of any outstanding RSUs awarded hereunder, shall not affect in any manner the
right, power or authority of the Company or any Subsidiary to make, authorize or
consummate: (i) any or all adjustments, recapitalizations, reorganizations or
other changes in the Company's or any Subsidiary’s capital structure or its
business; (ii) any merger, consolidation or similar transaction by or of the
Company or any Subsidiary; (iii) any offer, issue or sale by the Company or any
Subsidiary of any capital stock of the Company or any Subsidiary, including any
equity or debt securities, or preferred or preference stock that would rank
prior to or on parity with the Shares represented by the RSUs and/or that would
include, have or possess other rights, benefits and/or preferences superior to
those that such


2



--------------------------------------------------------------------------------




Shares includes, has or possesses, or any warrants, options or rights with
respect to any of the foregoing; (iv) the dissolution or liquidation of the
Company or any Subsidiary; (v) any sale, transfer or assignment of all or any
part of the stock, assets or business of the Company or any Subsidiary; or (vi)
any other corporate transaction, act or proceeding (whether of a similar
character or otherwise).
(d)    Dividend Equivalents. During the term of this Agreement, the Recipient
shall have the right to receive distributions (the “Dividend Equivalents”) from
the Company equal to any dividends or other distributions that would have been
distributed to the Recipient if each of the Shares subject to the RSUs instead
was an issued and outstanding Share owned by the Recipient. The Dividend
Equivalents, reduced by any applicable withholding taxes, shall be paid at the
same time, in the same form and in the same manner as dividends or other
distributions are paid to the holders of Shares; provided, however, that (i) if
the dividend declared is a dividend of Shares, then the number of RSUs subject
to this Agreement shall be increased by the number of Shares that would have
been distributed to the Recipient if each of the Shares subject to the RSUs held
by the Recipient pursuant to this Agreement immediately prior to the dividend or
other distribution instead was an issued and outstanding Share owned by the
Recipient, and (ii) if the dividend declared is a dividend of cash, then the
Recipient shall be granted such number of additional RSUs as is equal (x) to the
number of RSUs held by the Recipient pursuant to this Agreement as of the
dividend payment date, (y) multiplied by the amount of the cash dividend per
Share, and (z) dividing the product so determined by the Fair Market Value of a
Share on the dividend payment date. In either case, the Award shall have the
same status, and shall be subject to the same terms and conditions (including
without limitation the vesting and forfeiture provisions), under this Agreement
as the RSUs to which they relate, and shall be distributed on the same Delivery
Date(s) as the RSUs to which they relate. Each Dividend Equivalent shall be
treated as a separate payment for purposes of Section 409A of the Code.
6.    Transferability. The RSUs are not transferable unless and until the Shares
have been delivered to the Recipient in settlement of the RSUs in accordance
with this Agreement, otherwise than by will or under the applicable laws of
descent and distribution. The terms of this Agreement shall be binding upon the
executors, administrators, heirs, successors and assigns of the Recipient.
Except as otherwise permitted pursuant to the first sentence of this Section,
any attempt to effect a Transfer of any RSUs prior to the date on which the
Shares have been delivered to the Recipient in settlement of the RSUs shall be
void ab initio. For purposes of this Agreement, “Transfer” shall mean any sale,
transfer, encumbrance, gift, donation, assignment, pledge, hypothecation, or
other disposition, whether similar or dissimilar to those previously enumerated,
whether voluntary or involuntary, and including, but not limited to, any
disposition by operation of law, by court order, by judicial process, or by
foreclosure, levy or attachment.
7.    Tax Matters.
(a)    Withholding. As a condition to the Company’s obligations with respect to
the RSUs (including, without limitation, any obligation to deliver any Shares)
hereunder, the Recipient shall make arrangements satisfactory to the Company to
pay to the Company any federal, state, local or foreign taxes of any kind
required to be withheld with respect to the granting or vesting


3



--------------------------------------------------------------------------------




of the RSUs or the delivery of Shares corresponding to such RSUs. If the
Recipient shall fail to make the tax payments as are required, the Company
shall, to the extent permitted by law, have the right to deduct from any payment
of any kind (including the withholding of any Shares that otherwise would be
delivered to Recipient under this Agreement) otherwise due to the Recipient any
federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to the RSUs or such Shares.
(b)    Satisfaction of Withholding Requirements. The Recipient may satisfy the
withholding requirements with respect to the RSUs pursuant to any one or
combination of the following methods:
(i)    payment in cash; or
(ii)    payment by surrendering unrestricted previously held Shares (free and
clear of all liens and encumbrances), or the withholding of a number of Shares
that otherwise would be deliverable to the Recipient pursuant to this Award. The
Shares so delivered or withheld must have an aggregate Fair Market Value on the
Delivery Date that shall not exceed the maximum statutory tax rates in the
Recipient’s applicable jurisdictions with respect to the RSUs (or such other
amount as the Committee determines will not result in additional compensation
expense for financial accounting purposes under applicable financial accounting
principles). For this purpose, the maximum statutory tax rates are based on the
applicable rates of the relevant tax authorities (for example, federal, state,
and local), including the Recipient’s share of payroll or similar taxes, as
provided in tax law, regulations, or the authority’s administrative practices,
not to exceed the highest statutory rate in that jurisdiction, even if that rate
exceeds the highest rate that may be applicable to the Recipient. The Recipient
may surrender Shares either by attestation or by delivery of a certificate or
certificates for Shares duly endorsed for transfer to the Company, and if
required with medallion level signature guarantee by a member firm of a national
stock exchange, by a national or state bank (or guaranteed or notarized in such
other manner as the Committee may require).
(c)    Recipient’s Responsibilities for Tax Consequences. The tax consequences
to the Recipient (including without limitation federal, state, local and foreign
income tax consequences) with respect to the RSUs (including without limitation
the grant, vesting and/or delivery thereof) are the sole responsibility of the
Recipient. The Recipient shall consult with his or her own personal
accountant(s) and/or tax advisor(s) regarding these matters and the Recipient’s
filing, withholding and payment (or tax liability) obligations.
8.    Amendment, Modification & Assignment. This Agreement may only be modified
or amended in a writing signed by the parties hereto. No promises, assurances,
commitments, agreements, undertakings or representations, whether oral, written,
electronic or otherwise, and whether express or implied, with respect to the
subject matter hereof, have been made by either party which are not set forth
expressly in this Agreement. Unless otherwise consented to in writing by the
Company, in its sole discretion, this Agreement (and Recipient’s rights
hereunder) may not be assigned, and the obligations of Recipient hereunder may
not be delegated, in whole or in part. The rights and obligations created
hereunder shall be binding on the Recipient and his heirs and legal
representatives and on the successors and assigns of the Company.


4



--------------------------------------------------------------------------------




9.    Entire Agreement. This Agreement contains the entire understanding of the
parties and shall not be modified or amended except in writing and duly signed
by the parties after appropriate action by the Committee.
10.    Miscellaneous.
(a)    Company Relation with Recipients. Nothing in this Agreement shall confer
on the Recipient any right to continued Continuous Service.
(b)    Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company or any Subsidiary from adopting or
continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans, agreements and arrangements may be either
generally applicable or applicable only in specific cases or to specific
persons.
(c)    Force and Effect. The various provisions of this Agreement are severable
in their entirety. Any determination of invalidity or unenforceability of any
one provision shall have no effect on the continuing force and effect of the
remaining provisions.
(d)    No Trust or Fund Created. Neither this Agreement nor the grant of RSUs
hereunder shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Company or any Subsidiary and the
Recipient or any other person. To the extent that the Recipient or any other
person acquires a right to receive payments from the Company or any Subsidiary
pursuant to this Agreement, such right shall be no greater than the right of any
unsecured general creditor of the Company.
(e)    Law Governing. This Agreement is subject to and shall be administered and
governed in all respects under the laws of the State of Florida without regard
to its conflict of law rules.
(f)    Interpretation. The Recipient accepts this award of RSUs subject to all
of the terms, provisions and restrictions of this Agreement and the Plan. The
undersigned Recipient hereby accepts as binding, conclusive and final all
decisions or interpretations of the Board or the Committee upon any questions
arising under this Agreement or the Plan.
(g)    Binding Effect; Captions. This Agreement is binding upon the Company, its
successors and assigns, and the Recipient, and his/her heirs, legal
representatives and permitted assigns. Captions are provided for reference, do
not form a part of this Agreement and are not admissible to determine the intent
of the parties.
(h)    Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s General Counsel at 800 Douglas Road, 12th
Floor, Coral Gables, FL 33134, or if the Company should move its principal
office, to such principal office, and, in the case of the Recipient, to the
Recipient’s last permanent address as shown on the Company’s records, subject to
the right of either


5



--------------------------------------------------------------------------------




party to designate some other address at any time hereafter in a notice
satisfying the requirements of this Section.
11.    Compliance with Section 409A.
(i)    General. It is the intention of both the Company and the Recipient that
the benefits and rights to which the Recipient could be entitled pursuant to
this Agreement be exempt from the requirements under Section 409A of the Code
and the Treasury Regulations and other guidance promulgated or issued thereunder
(“Section 409A”) under the “short-term deferral” exception set forth in Section
1.409A-1(b)(4) of the Treasury Regulations, and the provisions of this Agreement
shall be construed in a manner consistent with that intention.
(ii)    No Representations as to Section 409A Compliance. Notwithstanding the
foregoing, the Company does not make any representation to the Recipient that
the RSUs awarded pursuant to this Agreement are exempt from, or satisfy, the
requirements of Section 409A, and the Company shall have no liability or other
obligation to indemnify or hold harmless the Recipient or any Beneficiary for
any tax, additional tax, interest or penalties that the Recipient or any
Beneficiary may incur in the event that any provision of this Agreement, or any
amendment or modification thereof or any other action taken with respect thereto
is deemed to violate any of the requirements of Section 409A.
(iii)    No Acceleration of Payments. Neither the Company nor the Recipient,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.
(iv)    Treatment of Each Installment as a Separate Payment. For purposes of
applying the provisions of Section 409A to this Agreement, each separately
identified amount to which the Recipient is entitled under this Agreement shall
be treated as a separate payment. In addition, to the extent permissible under
Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.
12.    Non-Waiver of Breach. The waiver by any party hereto of the other party's
prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.
13.    Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.


6



--------------------------------------------------------------------------------




14.    Restrictive Covenants. As a condition to the Company’s grant of the RSUs
to the Recipient, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Recipient, the Recipient
hereby agrees to comply with the restrictive covenants contained in this Section
14 and any other covenants or agreements regarding confidentiality,
non-solicitation, non-competition or similar matters entered into between the
Recipient and the Company and/or any Subsidiaries (collectively, the
“Restrictive Covenants”).
(a)    Confidential Information. The Recipient acknowledges that as a result of
the Recipient’s services for the Company and its Subsidiaries, the Recipient
will gain knowledge of, and access to, proprietary and confidential information
and trade secrets of the Company and its Subsidiaries, including, without
limitation, (1) the identity of customers, suppliers, subcontractors and others
with whom they do business; (2) their marketing methods and strategies; (3)
contract terms, pricing, margin, cost information and other information
regarding the relationship between them and the persons and entities with which
they have contracted; (4) their services, products, software, technology,
developments, improvements and methods of operation; (5) their results of
operations, financial condition, projected financial performance, sales and
profit performance and financial requirements; (6) the identity of and
compensation paid to their employees, including the Recipient; (7) their
business plans, models or strategies and the information contained therein; (8)
their sources, leads or methods of obtaining new business; and (9) all other
confidential information of, about or concerning the business of the Company and
its Subsidiaries (collectively, the “Confidential Information”). The Recipient
further acknowledges that such information, even though it may be contributed,
developed or acquired by the Recipient, and whether or not the foregoing
information is actually novel or unique or is actually known by others,
constitutes valuable assets of the Company developed at great expense which are
the exclusive property of the Company or its Subsidiaries. Accordingly, the
Recipient will not, at any time, either during or subsequent to the termination
of the Recipient’s services for the Company and its Subsidiaries for any reason,
in any fashion, form or manner, directly or indirectly, (i) use, divulge,
disclose, communicate, provide or permit access to any person or entity, any
Confidential Information of any kind, nature or description, or (ii) remove from
the Company’s or its Subsidiaries’ premises any notes or records relating
thereto, or copies or facsimiles thereof (whether made by electronic,
electrical, magnetic, optical, laser acoustic or other means) except in the case
of both (i) and (ii), (A) as reasonably required in the performance of the
Recipient’s services for the Company and its Subsidiaries, (B) to responsible
officers and employees of the Company who are in a contractual or fiduciary
relationship with the Company and who have a need for such information for
purposes in the best interests of the Company, (C) for such information which is
or becomes generally available to the public other than as a result of an
unauthorized disclosure by the Recipient, and (D) or as otherwise necessary to
comply with the requirements of law, after providing the Company with not less
than five (5) days prior written notice of the Recipient’s intent to disclose.
The Recipient acknowledges that the Company would not enter into this Agreement
without assurance that all Confidential Information will be used for the
exclusive benefit of the Company.
(b)    Intellectual Property. Any and all material eligible for copyright or
trademark protection and any and all ideas and inventions (“Intellectual
Property”), whether or not patentable, in any such case solely or jointly made,
developed, conceived or reduced to practice by the Recipient (whether at the
request or suggestion of any officer or employee of the Company or


7



--------------------------------------------------------------------------------




otherwise, whether alone or in conjunction with others, and whether during
regular hours of work or otherwise) during the period in which the Recipient
provides services for the Company and its Subsidiaries, which arise from the
fulfillment of the Recipient’s duties to the Company and its Subsidiaries and
which may be directly or indirectly useful in the business of the Company or its
Subsidiaries will be promptly and fully disclosed in writing to the Company. The
Company and its Subsidiaries will have the entire right, title and interest
(both domestic and foreign) in all such Intellectual Property, which is the sole
property of the Company and its Subsidiaries. All papers, drawings, models, data
and other materials relating to any such idea, material or invention will be
included in the definition of Confidential Information, will remain the sole
property of the Company and its Subsidiaries, and the Recipient will return to
the Company and its Subsidiaries all such papers, and all copies thereof,
including all originals and copies contained in computer hard drives or other
electronic or machine readable format, upon the earlier of the Company’s or a
Subsidiary’s request thereof, or the expiration or termination of the
Recipient’s services for the Company and its Subsidiaries. The Recipient will
execute, acknowledge and deliver to the Company and its Subsidiaries any and all
further assignments, contracts or other instruments the Company and its
Subsidiaries deem necessary or expedient, without further compensation, to carry
out and effectuate the intents and purposes of the Agreement and to vest in the
Company and its Subsidiaries each and all of the rights of the Company and its
Subsidiaries in the Intellectual Property.
(c)    Nonsolicitation.


(i)    The Recipient acknowledges and agrees that Company’s and its
Subsidiaries’ existing or contemplated businesses (collectively, the “Business”)
are conducted throughout the United States of America and the Commonwealth of
Canada. Until two (2) years following the date of the termination of the
Recipient’s employment with the Company and its Subsidiaries (the “Period of
Non-Solicitation”) and within the United States of America and the Commonwealth
of Canada (including their possessions, protectorate and territories, the
“Territory”), the Recipient will not (whether or not then providing services for
the Company or its Subsidiaries for any reason), without the Company’s prior
written consent, solicit, persuade or attempt to solicit or persuade or cause or
authorize directly or indirectly to be solicited or persuaded for employment, or
employ or cause or authorize directly or indirectly to be employed, on behalf of
the Recipient or any other person or entity, any individual who is or was at any
time within six (6) months prior to cessation of the Recipient’s termination of
the Recipient’s services for the Company and its Subsidiaries, an employee of
the Company or its Subsidiaries.


(ii)    If the Recipient breaches or violates any of the provisions of this
Section 14(c), the running of the Period of Non-Solicitation (but not of any of
the Recipient’s obligations under this Section 14) will be tolled with respect
to the Recipient during the continuance of any actual breach or violation.


(d)    Reasonable Restrictions. The parties acknowledge and agree that the
restrictions set forth in Section 14 of this Agreement are reasonable for the
purpose of protecting the value of the business and goodwill of the Company and
its Subsidiaries. It is the desire and intent of the parties that the provisions
of Section 14 be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought. If


8



--------------------------------------------------------------------------------




any particular provisions or portions of Section 14 are adjudicated to be
invalid or unenforceable, then such section will be deemed amended to delete
such provision or portion adjudicated to be invalid or unenforceable; provided,
however, that such amendments are to apply only with the respect to the
operation of such section in the particular jurisdiction in which such
adjudication is made.


(e)    Breach or Threatened Breach. The parties acknowledge and agree that the
performance of the obligations under Section 14 by the Recipient are special,
unique and extraordinary in character, and that in the event of the breach or
threatened breach by the Recipient of the terms and conditions of Section 14,
the Company and its Subsidiaries will suffer irreparable injury and that
monetary damages would not provide an adequate remedy at law and that no remedy
at law may exist Accordingly, in the event of such breach or threatened breach,
the Company will be entitled, if it so elects and without the posting of any
bond or security, to institute and prosecute proceedings in any court of
competent jurisdiction, in law and in equity, to obtain damages for any breach
of Section 14 and/or to enforce the specific performance of this Agreement by
the Recipient and/or to enjoin the Recipient from breaching or attempting to
breach Section 14. In the event the Company believes that the Recipient has
breached the Recipient’s obligations under Section 14, or threatens to do so, it
shall promptly provide the Recipient written notice of such belief setting forth
the basis for its belief and, (unless under exigent circumstances, as determined
by the Company at its sole discretion, it would harm the Company and its
Subsidiaries to delay the institution of legal proceedings) five (5) business
days to respond to the notice, prior to the initiation of legal proceedings. In
addition to any other rights or remedies the Company may have under this
Agreement or applicable law, the Company will be entitled to receive from the
Recipient reimbursement for all attorneys’ and paralegal fees and expenses and
court costs incurred by the Company in enforcing this Agreement and will have
the right and remedy to require the Recipient to account for and pay over to the
Company all compensation, profit, monies, accruals or other benefits derived or
received, directly or indirectly, by the Recipient from the action constituting
a breach or violation of this Section 14.
15.    Compliance with Securities Laws. It shall be a condition to the
Recipient’s right to receive Shares hereunder that the Committee may, in its
discretion, require (a) that the Shares reserved for issue upon the grant of
this Award shall have been duly listed, upon official notice of issuance, upon
any national securities exchange or automated quotation system on which the
Shares may then be listed or quoted, (b) that either (i) a registration
statement under the Securities Act of 1933 with respect to the Shares shall be
in effect, or (ii) in the opinion of counsel for the Company, the proposed
purchase shall be exempt from registration under that Act and the Recipient
shall have made such undertakings and agreements with the Company as the Company
may reasonably require, and (c) that such other steps, if any, as counsel for
the Company shall consider necessary to comply with any law applicable to the
issue of such Shares by the Company shall have been taken by the Company or the
Recipient, or both. The certificates representing the Shares granted under this
Award may contain such legends as counsel for the Company shall consider
necessary to comply with any applicable law. The Recipient acknowledges and
agrees that the Recipient was not induced to enter into this Agreement and/or
accept the grant of RSUs hereunder by expectation of employment or services or
continued employment or services with the Company or any related entity of the
Company. The Recipient acknowledges and agrees that the first trade or resale of
the


9



--------------------------------------------------------------------------------




Shares delivered in settlement of the Vested RSUs shall be made through an
exchange or market outside of Canada, or to a person or company outside of
Canada.
16.    Clawback of Benefits.
(a)    The Company may (i) cause the cancellation of the Shares subject to the
RSUs subject to this Agreement, (ii) require reimbursement of the Shares subject
to the RSUs subject to this Agreement by the Recipient or Beneficiary, and (iii)
effect any other right of recoupment of equity or other compensation provided
under the Plan or this Agreement or otherwise in accordance with any Company
policies that currently exist or that may from time to time be adopted or
modified in the future by the Company and/or applicable law, including, without
limitation the Recoupment Policy adopted by the Committee as in effect on the
Date of Grant designated in the Notice and as amended from time to time (each, a
“Clawback Policy”). In addition, the Recipient may be required to repay to the
Company certain previously paid compensation, whether provided under the Plan or
this Agreement or otherwise, in accordance with any Clawback Policy. By
accepting the Shares subject to the RSUs subject to this Agreement, the
Recipient is also agreeing to be bound by any existing or future Clawback Policy
adopted by the Company, or any amendments that may from time to time be made to
the Clawback Policy in the future by the Company in its discretion (including
without limitation any Clawback Policy adopted or amended to comply with
applicable laws or stock exchange requirements) and is further agreeing that all
of the Recipient’s Award Agreements (and/or awards issued under the Prior Plans)
may be unilaterally amended by the Company, without the Recipient’s consent, to
the extent that the Company in its discretion determines to be necessary or
appropriate to comply with any Clawback Policy.
(b)    If the Recipient, without the consent of the Company, while employed by
or providing services to the Company or any Subsidiary or after termination of
such employment or service, violates a non-competition, non-solicitation or
non-disclosure covenant or agreement or otherwise engages in activity that is in
conflict with or adverse to the interest of the Company or any Subsidiary, as
determined by the Committee in its sole discretion, then (i) any outstanding,
vested or unvested, earned or unearned portion of the Shares subject to the RSUs
subject to this Agreement may, at the Committee’s discretion, be canceled and
(ii) the Committee, in its discretion, may require the Recipient or other person
to whom any payment has been made or Shares or other property have been
transferred in connection with the Shares subject to the RSUs subject to this
Agreement to forfeit and pay over to the Company, on demand, all or any portion
of the value realized (whether or not taxable) on the vesting or payment of any
Shares subject to the RSUs subject to this Agreement during the time period
specified in this Agreement or otherwise specified by the Committee.
17.    Administration.
(a)    The Committee shall have full authority and discretion to decide all
matters relating to the administration and interpretation of this Agreement. The
Committee shall have full power and authority to pass and decide upon cases in
conformity with the objectives of this Agreement under such rules as the Board
may establish.


10



--------------------------------------------------------------------------------




(b)    Any decision made or action taken by the Company, the Board, or the
Committee arising out of, or in connection with, the administration,
interpretation, and effect of this Agreement shall be at their absolute
discretion and will be conclusive and binding on all parties. No member of the
Board, Committee, or employee of the Company shall be liable for any act or
action hereunder, whether of omission or commission, by the Recipient or by any
agent to whom duties in connection with the administration of this Agreement
have been delegated in accordance with the provision of this Agreement.




11



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement on this _____ day
of ________, ________.
MASTEC, INC.
By:__________________________
Its:__________________________
[NAME OF RECIPIENT]
_____________________________
Signature




12

